UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1545


JEANNE BIGGS; CHARLES BIGGS,

                   Plaintiffs – Appellants,

             and

BORROWER NO. 0124854613, Mr. and Mrs. B.,

                   Plaintiff,

             v.

EAGLEWOOD MORTGAGE, LLC; COUNTRYWIDE BANK, N.A.,

                   Defendants – Appellees,

MARIA ABREU,

                   Movant,

             and

SETTLEMENT SOLUTIONS; AURORA LOAN SERVICES LLC; LEHMAN
MORTGAGE CAPITAL; LEHMAN BROTHERS; KEVIN DECKER; MIKE
SWEENEY; DONALD CROWE; MICHAEL A. PERRY,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-02768-PJM)


Submitted:    November 2, 2009                 Decided:   November 30, 2009
Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Goulet, WHITHAM CURTIS CHRISTOFFERSON & COOK, PC,
Reston, Virginia, for Appellants.  Charles S. Hirsch, Glenn A.
Cline, BALLARD SPAHR ANDREWS & INGERSOLL, LLP, Baltimore,
Maryland; Richard L. Miller, MONSHOWER MILLER & MAGROGAN, LLP,
Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jeanne and Charles Biggs (“the Biggses”) appeal the

district court’s order granting summary judgment to Appellees

Countrywide Bank FSB and Eaglewood Mortgage, LLC, (collectively

“Appellees”)     on     the    Biggses’        action    under    the   civil   RICO

statute, 18 U.S.C. § 1964 (2006).                On appeal, the Biggses assert

that the district court erred in applying a reliance element to

their claims of mail fraud; determining the Biggses had prior

knowledge of the possibility of negative amortization; failing

to view the facts in the light most favorable to the Biggses;

and improperly deciding questions of the Biggses’ knowledge and

reliance.     We affirm.

              We review de novo a district court’s order granting

summary judgment and view the facts in the light most favorable

to the nonmoving party.              Bogart v. Chapell, 396 F.3d 548, 555

(4th   Cir.    2005).         Summary     judgment      is   appropriate    when   no

genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.                     See Fed. R. Civ. P.

56(c);   Bogart,      396     F.3d   at   555.       Summary     judgment   will   be

granted unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.                    Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986).




                                           3
                                  I.     Reliance

               RICO provides a private right of action and treble

damages for “[a]ny person injured in his business or property by

reason of a violation of section 1962” of the RICO’s criminal

component.       18 U.S.C. § 1964(c) (2006).              Section 1962 contains

RICO’s criminal prohibitions; pursuant to 18 U.S.C. § 1962(c),

it is

        “[U]nlawful for any person employed by or associated
        with” an enterprise engaged in or affecting interstate
        or foreign commerce “to conduct or participate,
        directly or indirectly, in the conduct of such
        enterprise’s affairs through a pattern of racketeering
        activity.”     The term “racketeering activity” is
        defined to include a host of so-called predicate acts,
        including “any act which is indictable under . . .
        section 1341 (relating to mail fraud).”

Bridge v. Phoenix Bond & Indemnity Co., 128 S. Ct. 2131, 2137-38

(2008) (quoting 18 U.S.C. §§ 1961(1)(B), 1962(c) (2006)).                        Mail

fraud    occurs    when    an    individual,   having      devised   a     plot   to

defraud, uses the mail in order to further their plot.                            18

U.S.C.    § 1341   (2006).        “The   gravamen    of    the   offense    is    the

scheme    to    defraud,   and    any    mailing    that    is   incident    to   an

essential part of the scheme satisfies the mailing element, even

if the mailing itself contains no false information.”                       Bridge,

128 S. Ct. at 2138.              Thus, RICO allows for a private civil

action to any individual injured through a pattern of conduct

constituting mail fraud.




                                          4
               On appeal, the Biggses assert that the district court

erred    in    requiring      them     to    prove       reliance    on     Countrywide’s

alleged       mail   fraud.       The       Biggses      contend     this      requirement

contravenes the Supreme Court’s recent decision in Bridge.                               This

court    reviews     such     questions       of    statutory       interpretation         de

novo.     See United States v. Pierce, 278 F.3d 282, 286 (4th Cir.

2002).

               In Bridge, the Supreme Court held that “no showing of

reliance is required to establish that a person has violated

§ 1962(c) by conducting the affairs of an enterprise through a

pattern    of    racketeering        activity       consisting       of    acts    of    mail

fraud.”       Bridge, 128 S. Ct at 2139.                  Though the Supreme Court

noted that a plaintiff would generally be unable to demonstrate

causation without showing at least some form of reliance, “the

fact that proof of reliance is often used to prove an element of

the    plaintiff’s     cause      of    action       .    .   .   does    not     transform

reliance itself into an element of the cause of action.”                            Id. at

2144.

              Though the district court was correct in determining

that the instant situation was somewhat different from the facts

in Bridge, it nevertheless erred by finding that “Bridge did not

eliminate reliance as an element of a RICO claim predicated on

mail    fraud.”       In    so   holding,         the    district    court      improperly

distinguished        Bridge      from       the    instant        case    by    citing     to

                                              5
footnotes and other dicta in which the Supreme Court expressed

its view that it would be challenging to demonstrate proximate

cause without also proving some kind of reliance.                                See, e.g.,

Bridge, 128 S. Ct. at 2143 n.6 (“Of course, a misrepresentation

can   cause    harm   only    if   a    recipient          of    the     misrepresentation

relies on it), 2144 (“Of course, none of this is to say that a

RICO plaintiff who alleges injury by reason of a pattern of mail

fraud can prevail without showing that someone relied on the

defendant’s misrepresentations”) (internal quotation marks and

citations omitted).          Based on this language, the district court

found that Bridge’s holding was limited to cases of third-party

reliance.

              However,    contrary          to       the   finding       of   the    district

court, such statements do not restrict Bridge’s holding.                                  Though

Bridge concerned a plaintiff who had been harmed by a third-

party’s reliance on the defendant’s misrepresentations, we do

not read its holding as limited to this particular situation.

The   Supreme     Court      explained           that,     though       common      law    fraud

required a showing of reliance, “[n]othing on the face of the

relevant      statutory      provisions              imposes     such    a    requirement.”

Bridge,    128   S.   Ct.     at   2138.              Instead,      using     the     mail       in

furtherance      of   a   scheme       to    defraud        is    a     predicate         act    of

racketeering under RICO, even if there is no reliance on the

misrepresentation.           Id.       If    the       defendant        has   engaged       in    a

                                                 6
pattern of such behavior, he will be liable under RICO, without

anyone actually relying on a fraudulent misrepresentation.                          Id.

Therefore,      we    agree   with    the       Biggses    that   Bridge’s    holding

eliminates the requirement that a plaintiff prove reliance in

order to prove a violation of RICO predicated on mail fraud.

             However, we may affirm a district court’s grant of

summary judgment on any legal basis supported by the record; we

need not rely upon the grounds asserted by the district court.

See Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 132 (4th Cir.

2002).   Therefore, despite this error by the district court, we

affirm   the     district       court’s     grant     of     summary     judgment    to

Countrywide, as the Biggses failed to prove, or even allege, any

fraudulent behavior on the part of Countrywide or Eaglewood.

The   Biggses        allege   three    different           purportedly     fraudulent

actions on the part of the Defendants:

      Existing homeowners were re-financed with payment
      option adjustable rate mortgage loans that were at
      least one of the following: unsuitable for the
      homeowner; less suitable than at least one other
      financing approach available to the homeowner; more
      costly to the homeowner than at least one other
      suitable financing approach available to the homeowner
      with the additional cost inuring to the benefit of the
      enterprise or a member or members thereof.

In    support    of     these     conclusory        allegations,       the    Biggses

repeatedly state that the Defendants failed to tell them that “a

fixed rate mortgage . . . was more suitable for [the Biggses]

than [a] . . . payment option ARM.”                   Additionally, the Biggses

                                            7
contend that the Defendants utilized various agents in order to

“cloak the . . . payment option ARM with seeming legitimacy and

safety,” making various statements to the Biggses about how a

payment option ARM would benefit them.

           However, despite these allegations, the Biggses still

fail to demonstrate, or even allege, that they were misled about

any particular loan term.           The adjustable rate rider of each

payment    option   ARM     explicitly      delineated          the    schedule     for

changes in the interest rate and the monthly payment amount, as

well as the possibility of negative amortization.                           As noted by

the   district   court,     the   Biggses    were    “active          and    continuous

shoppers   of    mortgage    financing”      and    “possessed          obvious     and

extensive experience with both fixed-rate loans and ARM loans”

as evidenced by the fact that, beginning in 2003, the Biggses

refinanced their mortgage five times in a span of four years.

This familiarity with multiple loan types, combined with the

fact that each loan complained of explicitly put the Biggses on

notice of the possibility of negative amortization, supports our

conclusion   that   the     district    court    did      not    err     in    granting

summary judgment for the Defendants.



                             II.    Other Issues

           Next,    the   Biggses      contend     that    the        district    court

“wrongly construed the 1997 mortgage as negatively amortizing.”

                                        8
In effect, the Biggses argue that this improper construction led

the district court to incorrectly determine that the Biggses

understood the principle of negative amortization.                         However, as

explained above, the possibility of negative amortization was

explicitly delineated in the adjustable rate rider to each of

the   payment       option   ARMs   of     which     the    Biggses      now    complain.

Therefore, regardless of whether the Biggses’ 1997 mortgage had

the possibility for negative amortization, the Biggses were made

aware of this possibility before entering into each of the ARM

mortgages with Countrywide.

               The Biggses also assert that “the district court erred

by [fail]ing to identify reasonable inferences in Homeowner’s

favor.”        It    appears     that    the    Biggses     assign       error      to   the

district court’s conclusion that they were experienced mortgage

shoppers, as well as Countrywide’s alleged mischaracterization

in its pleadings of the 2004 loan as having an interest rate of

4.269     percent      for   the    length      of   the        loan.     However,        as

previously explained, the fact that the Biggses refinanced their

mortgage five times in a span of four years strongly supports a

finding that the Biggses understood the terms of the mortgages,

and     were     not     innocent        “victims”         of     a     fraud       scheme.

Additionally,           though          Countrywide         appears            to        have

mischaracterized the 2004 mortgage as having a lifetime interest

rate of 4.269 in its memorandum in support of its motion to

                                            9
dismiss, the Biggses fail to demonstrate how this error in the

pleadings     had    any   bearing   whatsoever   on    whether   the   Biggses

understood the mortgages into which they entered. *                   Therefore,

these contentions are without merit.

              Finally, the Biggses assert that the district court

erred    in    improperly     deciding      questions    of   “knowledge      and

reliance”     when   considering     the    Biggses’    claims   of   fraud   and

negligent        misrepresentation,           incorrectly        relying       on

“Countrywide’s interpretation of what the undisputed evidence of

record shows.”         This contention is also without merit.                 The

Biggses’ amended complaint is bereft of a single allegation of

purposeful misrepresentation or reliance thereon.                 Moreover, as

we have described, all the pertinent information regarding the

loans, their adjustable interest rates, and the possibility of

negative amortization was disclosed to the Biggses in the form

of detailed adjustable rate riders.             The Biggses initialed each


     *
       Moreover, any such error is clearly the product of a
clerical error and not evidence of Countrywide’s deceit or own
misunderstanding of its loans.    In the pleadings, Countrywide
incorrectly described the loan as having an interest rate of
4.269 percent, when in actuality this was the calculated APR of
the loan appearing in the Truth-in-Lending-Disclosure-Statement
(“TILDS”).    The initial interest rate was 1.750 percent,
adjusted monthly. This discrepancy is clearly explained in the
“Definition” section of the TILDS, which states that the
interest rate found in the rider is but one of several charges
included in the APR, which results in an APR higher than the
interest rate shown in the rider.



                                       10
page of the adjustable rate rider for the first loan indicating

their review of it, and the Biggses signed the final page of

each    of   the   three    riders,      each    time    indicating       that    they

accepted     and   agreed     to   the   terms    delineated       in    the     rider.

Accordingly, because the Biggses fail to present any evidence,

or even raise any serious possibility, of misrepresentation or

their    reliance    thereon,       we   find     that      the    district      court

correctly granted summary judgment as to their claims.

             Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented     in    the    materials

before   the    court   and    argument       would   not   aid    the    decisional

process.

                                                                            AFFIRMED




                                         11